DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g., pending, patented, abandoned, etc.) and publication numbers should be provided for an applications that have been published.  Specifically, paragraph [e.g., 0001] of the disclosure requires correction.  Furthermore, if there are any references to attorney docket numbers appearing therein should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear as to what is being claimed due to the claim limitation of claim 1, “…wherein the transducer is configured to operate in a D31 mode…” being inferentially included, i.e. it is unclear if the limitation is being positively or functionally recited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mulvihill et al. (US 2009/0069830).


1. An ultrasonic surgical device (e.g., Fig 2) comprising: a Surgical tool (e.g., via the disclosed bender actuated surgical tool 100) comprising a proximal transducer mounting portion (e.g., via the disclosed bender support bar 113) defining a surface, a distal end effector end (e.g., via the disclosed blade 119), and a waveguide (e.g., via the disclosed proximal end 118) disposed therebetween, the waveguide extending along a longitudinal axis; and a transducer (e.g., element 111) in mechanical communication with the surface of the transducer mounting portion; wherein the transducer is configured to operate in a D31 mode with respect to the longitudinal axis of the waveguide(e.g., via the disclosed device being capable of bending therefore as one transducer ha a longitudinal expansion another transducer has a longitudinal contraction); and wherein, upon activation by an electrical signal having a predetermined frequency component, the transducer is configured to induce a standing wave in the surgical tool to cause the end effector to vibrate, the standing wave having a wavelength proportional to the predetermined frequency component of the electrical signal {e.g., [0135]-[0137], [0141]-[0143] & (Figs 2 & 3B)}.

2. The ultrasonic surgical device of claim 1, wherein the surgical tool defines a lumen extending along the longitudinal axis (e.g., via the disclosed long axis of the body 110 of the surgical tool 100) {e.g., [0137] & (Fig 2)}.

3. The ultrasonic surgical device of claim 1, wherein the proximal transducer mounting portion comprises a cylindrical prism {e.g., via the disclosed piezoelectric transducer 111 comprising a plurality of piezoelectric plates 112, [0138] & (Fig 3B)}.

4. The ultrasonic surgical device of claim 3, wherein the transducer defines a hollow cylindrical portion in mechanical communication with the proximal transducer mounting portion (e.g., see Fig 3A).

5. The ultrasonic surgical device of claim 3, wherein the transducer comprises a plurality of partial cylindrical plates and wherein each of the plurality of partial cylindrical plates is in mechanical communication with the proximal transducer mounting portion (e.g., [0138]-[0139]).

6. The ultrasonic surgical device of claim 3, wherein the transducer mounting portion further comprises a flat surface in the cylindrical prism and wherein the transducer is in mechanical communication with the flat surface  {[0138] & (Fig 3B)}.

7. The ultrasonic surgical device of claim 1, wherein the proximal transducer mounting portion comprises a prism having a plurality of flat surfaces {[0138]-[0141] & (Fig 3B)}.

8. The ultrasonic surgical device of claim 7, wherein the transducer comprises a plurality of plates; wherein each of the plurality of plates is in mechanical communication with one of the plurality of flat surfaces; and wherein each of the plurality of plates is independently actuatable by an electrical signal having a predetermined frequency component {[0138] & (Fig 3B)}.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792